On Rehearing.
PER CURIAM.
Since handing down oui opinion in this case on March 16, 1929, a rehearing has been granted as to the question whether the curved notches of the defendants’ disks do or do not press the fold of the binder at its edge. A hearing has been had, covering a day’s time, at which full opportunity was given the parties to present their respective contentions and make demonstrations on machines embodying the defendants’ device, for the purpose of determining the question above stated. These demonstrations satisfy us that the conclusion reached in our opinion of March 16, 1929 — that the notched disks press the fold at its edge — was wrong; that we were led into error by a demonstration made at the time the ease was originally heard, which did not in fact disclose what it purported to do; and that our previous finding on this question must be reversed.
Our deeree of March 16, 1929, so far as it relates to the first patent and to costs, is vacated, and is modified to read:
The deeree of the District Court is affirmed, with costs in this court to the appellees.